UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 803 W. Michigan Street Milwaukee, WI 53233 (Address of principal executive offices) (Zip code) Constance Dye Shannon UMB Fund Services, Inc. 803 W. Michigan Street Milwaukee, WI 53233 (Name and address of agent for service) (414) 299-2295 Registrant's telephone number, including area code Date of fiscal year end: November 30 Date of reporting period:May 31, 2013 Item 1. Report to Stockholders. The registrant’s semi-annual report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940, as amended (the “Investment Company Act”), is as follows: CENTER COAST MLP FOCUS FUND (Class A: CCCAX) (Class C: CCCCX) (Class I: CCCNX) SEMI-ANNUAL REPORT May 31, 2013 Center Coast MLP Focus Fund a series of the Investment Managers Series Trust Table of Contents Schedule of Investments 1 Statement of Assets and Liabilities 4 Statement of Operations 5 Statements of Changes in Net Assets 6 Financial Highlights 7 Notes to Financial Statements 10 Expense Example 18 This report and the financial statements contained herein are provided for the general information of the shareholders of the Center Coast MLP Focus Fund.This report is not authorized for distribution to prospective investors in the Fund unless preceded or accompanied by an effective Prospectus, which includes information regarding the Fund's risks, objectives, fees and expenses, experience of its management, and other information. www.cccmlpfocusfund.com Center Coast MLP Focus Fund SCHEDULE OF INVESTMENTS As of May 31, 2013 (Unaudited) Number of Shares Value MASTER LIMITED PARTNERSHIP SHARES – 103.8% DIVERSIFIED – 42.1% Enbridge Energy Partners LP $ Enterprise Products Partners LP Kinder Morgan Management LLC* ONEOK Partners LP Targa Resources Partners LP Williams Partners LP GATHERS & PROCESSORS – 13.2% Access Midstream Partners LP Crestwood Midstream Partners LP Crosstex Energy LP Western Gas Partners LP NATURAL GAS/NATURAL GAS LIQUIDS – 19.2% Boardwalk Pipeline Partners LP El Paso Pipeline Partners LP Spectra Energy Partners LP Tallgrass Energy Partners LP* TC Pipelines LP REFINED/CRUDE OIL – 29.3% Buckeye Partners LP Magellan Midstream Partners LP Martin Midstream Partners LP NuStar Energy LP Plains All American Pipeline LP Sunoco Logistics Partners LP Tesoro Logistics LP TOTAL MASTER LIMITED PARTNERSHIP SHARES (Cost $1,554,789,164) Principal Amount SHORT-TERM INVESTMENTS – 2.1% $ UMB Money Market Fiduciary, 0.01%1 TOTAL SHORT-TERM INVESTMENTS (Cost $38,101,044) 1 Center Coast MLP Focus Fund SCHEDULE OF INVESTMENTS – Continued As of May 31, 2013 (Unaudited) TOTAL INVESTMENTS – 105.9% (Cost $1,592,890,208) $ Liabilities in Excess of Other Assets – (5.9)% ) TOTAL NET ASSETS – 100.0% $ LLC – Limited Liability Company LP – Limited Partnership * No distribution or dividend was made during the period ended. As such, it is classified as a non-income producing security. 1 The rate is the annualized seven-day yield at period end. See accompanying Notes to Financial Statements. 2 Center Coast MLP Focus Fund SUMMARY OF INVESTMENTS As of May 31, 2013 (Unaudited) Security Type/Sector Percent of Total Net Assets Master Limited Partnership Shares Diversified 42.1% Refined/Crude Oil 29.3% Natural Gas/Natural Gas Liquids 19.2% Gathers & Processors 13.2% Total Master Limited Partnership Shares 103.8% Short-Term Investments 2.1% Total Investments 105.9% Liabilities in Excess of Other Assets (5.9)% Total Net Assets 100.0% See accompanying Notes to Financial Statements. 3 Center Coast MLP Focus Fund STATEMENT OF ASSETS AND LIABILITIES As of May 31, 2013 (Unaudited) Assets: Investments, at fair value (cost $1,592,890,208) $ Receivables: Investment securities sold Fund shares sold Dividends and interest Prepaid expenses Total assets Liabilities: Payables: Investment securities purchased Fund shares redeemed Advisory fees Distribution fees - Class A & Class C (Note 7) Shareholder servicing fees (Note 8) Administration fees Auditing fees Fund accounting fees Transfer agent fees and expenses Custody fees Deferred tax liability Dividends Accrued other expenses Total liabilities Net Assets $ Components of Net Assets: Capital (par value of $0.01 per share with an unlimited number of shares authorized) $ Accumulated net investment loss, net of deferred taxes ) Accumulated net realized gain on investments, net of deferred taxes Net unrealized appreciation on investments, net of deferred taxes Net Assets $ Net asset value, offering and redemption price per share: Class A Shares: Net assets applicable to shares outstanding $ Shares outstanding Net asset value and redemption price per share1 $ Maximum sales charge (5.75% of offering price)2 $ Offering price $ Class C Shares: Net assets applicable to shares outstanding $ Shares outstanding Net asset value, offering price and redemption price per share3 $ Institutional Shares: Net assets applicable to shares outstanding $ Shares outstanding Net asset value, offering price and redemption price per share $ 1 A Contingent Deferred Sales Charge (“CDSC”) of 1.00% will be charged on certain purchases of $1 million or more that are redeemed in whole or in part within 12 months of purchase. 2 No initial sales charge is applied to purchases of $1 million or more.On sales of $50,000 or more, the sales charge will be reduced. 3 A CDSC of 1.00% will be charged on purchases that are redeemed in whole or in part within 12 months of purchase. See accompanying Notes to Financial Statements. 4 Center Coast MLP Focus Fund STATEMENT OF OPERATIONS For the Six Months Ended May 31, 2013 (Unaudited) Investment Income: Distributions from master limited partnerships $ Less return of capital on distributions ) Interest Total investment income $ Expenses: Advisory fees Distribution fees - Class C (Note 7) Distribution fees - Class A (Note 7) Transfer agent fees and expenses Administration fees Shareholder servicing fees (Note 8) Miscellaneous Fund accounting fees Shareholder reporting fees Legal fees Registration fees Custody fees Auditing fees Chief Compliance Officer fees Trustees' fees and expenses Insurance fees Total expenses Advisory fees recovered Net expenses Net investment loss, before taxes ) Deferred tax benefit Net investment loss, net of deferred taxes ) Net Realized and Unrealized Gain on Investments: Net realized gain on investments Deferred tax expense ) Net realized gain, net of deferred taxes Net change in unrealized appreciation/depreciation on investments Deferred tax expense ) Net change in unrealized appreciation/depreciation Net realized and unrealized gain on investments Net Increase in Net Assets from Operations $ See accompanying Notes to Financial Statements. 5 Center Coast MLP Focus Fund STATEMENTS OF CHANGES IN NET ASSETS For the For the Six Months Ended Year Ended May 31, 2013 November 30, (Unaudited) Increase (Decrease) in Net Assets from: Operations: Net investment loss, net of deferred taxes $ ) $ ) Net realized gain (loss) on investments, net of deferred taxes ) Change in net unrealized appreciation/depreciation on investments, net of deferred taxes Net increase in net assets resulting from operations Distributions to Shareholders from return of capital: Class A ) ) Class C ) ) Institutional Class ) ) Total distributions ) ) Capital Transactions: Net proceeds from shares sold: Class A Class C Institutional Class Reinvestment of distributions: Class A Class C Institutional Class Cost of shares redeemed:(1) Class A ) ) Class C ) ) Institutional Class ) ) Net change in net assets from capital transactions Total increase in net assets Net Assets Beginning of period $ End of period $ $ Accumulated net investment loss, net of deferred taxes $ ) $ ) Capital Share Transactions: Shares sold: Class A Class C Institutional Class Shares reinvested: Class A Class C Institutional Class Shares redeemed: Class A ) ) Class C ) ) Institutional Class ) ) Net increase Net of redemption fee proceeds of $3,791, $446 and $4,708 for the year ended November 30, 2012 for Class A , Class C and Institutional Class respectively. Effective March 31, 2012, the Fund is not charging redemption fees. See accompanying Notes to Financial Statements. 6 Center Coast MLP Focus Fund FINANCIAL HIGHLIGHTS - A Shares Per share operating performance. For a capital share outstanding throughout each period. For the Six Months Ended For the Year For the Period December 31, 2010* May 31, 2013 Ended through (Unaudited) November 30, 2012 November 30, 2011 Net asset value, beginning of period $ $ $ Income from Investment Operations Net investment loss1 ) ) ) Return of capital1 Net realized and unrealized gain on investments1,2 Total from investment operations Less Distributions: From return of capital ) ) ) Total distributions ) ) ) Net asset value, end of period $ $ $ Total return4 %
